The appeal in this case was filed in this court on the 11th day of September, 1926. On January 23, 1928, the case was orally argued and submitted on brief. When the court reached the case on the docket for preparation of an opinion, it was discovered that the case-made was missing from the files of the clerk of this court. Counsel for defendant was requested to return the case-made, but the request was not complied with. On the 5th day of September, 1930, counsel for defendant was ordered to return the case-made to the clerk of this court, or to substitute a copy thereof within 30 days. This order has not been complied with; nor has there been any showing that the case-made is lost without any fault or negligence on the part of the defendant or her counsel; nor has there been any showing made that a copy of the missing case-made cannot be supplied.
In the case of Bailey v. U.S., 3 Okla. Cr. 175, at page 179,104 P. 917, 918, 25 L.R.A. (N.S.) 860, in the body of the opinion, this court said:
"However, it is clear that in any case properly before this court, where it is made to appear that the record in the case has been destroyed, without possibility of substitution, through no fault of the appellant or his counsel, the court may order a new trial."
In this case, there being no showing that the loss or absence of the record is without fault of appellant or her counsel, and no showing that a copy of the missing case-made cannot be supplied, the appeal is dismissed.
For the reasons stated, the appeal is dismissed.
EDWARDS, P.J., and DAVENPORT, J., concur. *Page 65